Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments with respect to the rejection of claims under 35 USC 112 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments and amendments with respect to the rejection(s) of claim(s) under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kang et al. U.S. Patent #9,267,876 and Kashinan U.S. Publication 2020/0316603. 
  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 3, 4, 5, 6. 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over by Kang et al. U.S. Patent #9,267,876 in view of Kashinan U.S. Publication 2020/0316603.
With respect to claim 1, Kang et al. discloses a detection cell comprising:
a main body (Figure 1-3, main body= transparent cuvette 200)
a channel leading through the main body for the fluid flow (Figure 1-3, channel = flow space 110)
wherein the channel has at least one inlet portion, a measuring portion, and a diffuser portion lying between the inlet portion and the measuring portion (Figures 1-3, inlet port = 230, measuring portion = location L1, diffuser portion = space between L and 111) 
wherein the inlet portion has an inlet openings for introducing the fluid flow into the channel (Col.6, l 59-65)
wherein a cross-sectional area of the channel increases in size in the diffuser portion toward the measuring portion (Figure 4, diffuser portion expands from small circle 111 to full width 110)
wherein in the main body there are formed to the sides of the measuring portion of the channel at least a first viewing window and a second viewing window which at least partially overlap (Figure 5, windows 410)
wherein a cross section of the channel in the inlet portion, in the diffuser portion and the in the measuring portion is in each case transverse to a common longitudinal axis (Figure 1-4)
wherein the channel has between the inlet portion and the diffuser portion a form changing portion in which a cross section of the channel changes into a slotted form toward the diffuser portion (changing portion = transition from inlet tube 232 into main section 110)
wherein a cross section of the channel in the form changing portion is transverse to the common longitudinal axis (Figures 1-3)
However, Kang fails to disclose the slotted form comprises two lateral semicircles of identical radius with an area of constant depth adjoining the semicircles. 
Kashanin discloses a microfluidic flow cell comprising:
wherein the channel has between the inlet portion and the diffuser portion a form changing portion, in which a cross section of the channel changes into a slotted form toward the diffuser portion, wherein the slotted form comprises two lateral semicircles of identical radius with an area of constant depth adjoining the semicircles (Figure 10, P.0117-8, Figure 6, top of 4 = inlet, diffuser portion = bottom part of 5, slotted form = tube 4b)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the slotted form of the microfluidic flow cell of Kashanin for the micro flow cell of Kang since Kashanin notes that the switch from elliptical into circular cross section of the channels provides an anistropic action to align the cells for cytometry. 

With respect to the rejection of claim 2, 3, 5, 7, 8, 9, 10, 11, 18, 19, 20, Kang in view of Kashanin discloses all of the limitations as applied to claim 1 above.  In addition, Kang discloses:
Wherein the longitudinal axis forms an axis of symmetry of the channel (Figures 1-3)
Wherein the channel has a round cross section in the inlet portion (Figure 1-3, inlet 230)
Wherein in the diffuser portion, a depth of the channel remains constant and a width of the channel widens, wherein the depth indicated an extent o the channel between the viewing windows and the width indicates an extent of the channel transverse to the depth and transverse to the longitudinal axis (Figure 4 and Figure 5)
Wherein the channel also has a size reducing portion adjoining the measuring portion opposite from the diffuser portion and an outlet portion adjoining the size reducing portion opposite from the measuring portion (Figures 1-3, size reducing portion is between L and 112)
Wherein a cross section of the channel in the outlet portion is smaller than in the measuring portion and becomes smaller from the measuring portion to the outlet in the size reducing portion (Figures 1-3)
Wherein the outlet portion has an outlet opening for conducting the fluid flow out of the channel (Col.6, l 59-65)
Wherein in the size reducing portion and in the outlet portion, a cross section of the channel is in each case transverse to the common longitudinal axis (Figures 1-3)
Wherein the outlet portion is formed mirror-invertedly in relation to the inlet portion (Figures 1-3)
The channel between the size reducing portion and the outlet portion a further form changing portion in which a cross section of the channel changes toward the size reducing portion, into a slotted form (Figures 1-3, wherein the size reducing portion = in the area labeled 112, converts from cylindrical outlet tube 242 into slotted form of central area 110)
The further form changing portion, a cross section of the channel is transverse to the common longitudinal axis (Figures 1-3)
Wherein the further form changing portion is formed mirror-invertedly in relation to the form-changing portion (Figures 1-3)
wherein the channel has a constant slotted form in the measuring portion (Figure 3, wherein measuring portion is centered within 112 around the area labeled L1)
the measuring cell is formed of materials that are chemically inert in a pH range between 5 and 8 or in a pH range between 1 and 8 (Col.1, l 60-61, wherein glass and acrylic are chemically inert within the stated pH ranges)
an evaluation device configured to evaluate a fluid flowing through the channel by means of a light beam passed through the viewing windows (Figure 5, abstract)

With respect to claims 4, 6, 12, 13, 14, 15, 16, and 17, Kang discloses all of the limitations as applied to claims above.  However, Kang fails to disclose the specific size of the channels, angle of transition between components, and width of channel. 
The specific width, depth, and radius of channels as well as the transition angle between parts are result effective variables based upon the type of fluid flow being inspected and the quality of light source and detector balanced with a cost variable of being able to construct a small or large device. One of ordinary skill in the art would be capable of determining specific sizes of all components based upon needs as well as cost and material constraints.  The examiner takes official notice that the claimed channel sizes are within ordinary ranges of flow cells.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/         Examiner, Art Unit 2877